Case 2:19-cv-02040-SHL-dkv Document 55 Filed 03/07/19 Page 1 of 2                      PageID 929



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 STONE BANK,                                        )
                                                    )
         Plaintiff,
                                                    )
 v.                                                 )           No. 2:19-cv-2040-SHL-dkv
                                                    )
 CAH ACQUISITION COMPANY 11, LLC,                   )
         Defendant.                                 )
                                                    )

          ORDER GRANTING RECEIVER’S EXPEDITED MOTION FOR AUTHORITY
                        TO FILE BANKRUPTCY PETITION


       Before the Court is Receiver Marianna Williams’s Expedited Motion for Authority to

File Bankruptcy Petition, filed March 6, 2019. (ECF No. 52.) The Receiver avers that given the

immediate need for funds to protect the collateral, Lauderdale Community Hospital, Bankruptcy

Court is the “best and most viable jurisdiction and venue for these proceedings to continue.” (Id.

at 3.) Plaintiff has filed a Response in Support, expressing its willingness to be a debtor-in-

possession “to provide an immediate short term influx of necessary funds . . . upon the filing of a

case under Chapter 11.” (ECF No. 54.) Defendant did not respond by the Court’s deadline.

       This Motion comes after considerable contention over much-needed funds distributed to

Defendant through a Medicare payout. This Court, in the face of competing claims on the funds,

including claims backed by judgments from the state of New York, had no choice but to freeze

access to those funds entirely pending the outcome of an interpleader action. (ECF No. 49.) It

was clear that that Order and the pending interpleader from U.S. Bank, the holder of the funds,

would make it nearly impossible for the collateral to continue to operate by removing immediate

access to funds to pay utility bills and critical vendors, among other things. However, the Court
Case 2:19-cv-02040-SHL-dkv Document 55 Filed 03/07/19 Page 2 of 2                       PageID 930



had a duty to hear from other claimants to the funds and to respect the judgments of the state of

New York until a conclusion as to rights and priority could be reached.

       While the Court is not in a position to grant access to funds at this time, Ms. Williams

was appointed Receiver to manage and protect the collateral and has made this Motion to attempt

to secure the immediately needed funds by another means. In its Order Appointing Receiver and

Granting Related Injunctive Relief, issued February 27, 2019, the Court granted the Receiver

authority to “place Borrower into voluntary bankruptcy, subject to the approval of the Court.”

(ECF No. 41 at 8.) Ms. Williams’s assessment of the situation at the hospital and her argument

as to the propriety of a bankruptcy petition are convincing. Plaintiff’s willingness to stand as

debtor-in-possession weighs in favor of a grant, as it will seemingly provide the hospital with the

capacity to pay the needed bills and continue operation, sustaining its value as collateral and its

value to the community. Defendant’s silence, in line with its previous failure to weigh in on or

explain the financial confusion at the hospital, is one more factor in favor of approving the

Receiver’s course of action here. The Court therefore GRANTS the Receiver’s Motion.

       IT IS SO ORDERED, this 7th day of March, 2019.

                                              s/ Sheryl H. Lipman
                                              SHERYL H. LIPMAN
                                              UNITED STATES DISTRICT JUDGE




                                                  2
